Citation Nr: 1204211	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke (claimed as thrombosis of the brain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied service connection for thrombosis of the brain.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

To more accurately reflect the Veteran's contentions and what the RO has actually adjudicated in this case, the Board has recharacterized the appeal as encompassing the matter set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran suffered a stroke many years after his discharge from service, and there is no competent evidence or opinion even suggesting that there exists a medical relationship between the Veteran's stroke and his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke (claimed as thrombosis of the brain) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for thrombosis of the brain, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required.

The Board notes that on a prior application for benefits, the Veteran stated that he would be applying for disability benefits from the Social Security Administration (SSA).  While the RO attempted to obtain SSA records, an October 2007 response from the SSA indicated that the requested records did not exist and further efforts to locate such records would be futile.  Thus, the Board finds that no further RO action to obtain SSA records is warranted.  

Also, as explained in more detail below, while VA has not arranged for the Veteran to undergo examination or obtained a medical opinion in connection with this claim, on these facts, no such opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as brain hemorrhage and brain thrombosis, which develop to a compensable degree (10 percent for brain hemorrhage and brain thrombosis) within a prescribed period after discharge from service (one year for brain hemorrhage and brain thrombosis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).
     
Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of a stroke (claimed as thrombosis of the brain) must be denied.

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertinent to brain impairment, to include stroke, brain hemorrhage, or brain thrombosis.  On separation examination in October 1970, the Veteran's vascular and neurological systems were normal.

VA medical records reflect that the Veteran was transferred to a VA hospital in September 1987 for treatment following a large intracerebral bleed (stroke) in the left temporoparietal area.  The medical records indicated that the Veteran's stroke was secondary to his hypertension.  

Recent VA treatment records reflect only that the Veteran has a history of a stroke and a current seizure disorder, with no comment as to etiology.  

The evidence of record clearly establishes that the Veteran suffered a stroke in 1987, from which he has current residuals, including a seizure disorder.  That fact notwithstanding, the Board finds that the record presents no basis to award service connection for residuals of a stroke on any basis. 

As noted, the Veteran suffered a stroke in 1987-17 years after his discharge from service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for brain hemorrhage or brain thrombosis as a chronic disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical record that includes any comment as to the etiology of the Veteran's stroke-a September 1987 VA hospital record--indicates that the Veteran's stroke was due to his hypertension.  Hence, this comment essentially weighs against the claim for service connection.  The Board points out that, in an October 2004 rating decision, the RO denied service connection for hypertension.  

Significantly, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion that supports a finding that brain thrombosis or brain hemorrhage was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between the Veteran's stroke and service.  Furthermore, on these facts, VA is not required to develop the claim to obtain any such evidence or opinion.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicted above, in this case, there is no pertinent complaint, finding, or diagnosis in service or for many years thereafter; the Veteran has not asserted, and the record does not reflect, continuing symptoms since service; and there is no medical suggestion whatsoever that there exists a medical relationship between the Veteran's stroke and service.  Under these circumstances, the requirements for having the Veteran undergo an examination or obtaining a medical opinion in connection with the claim are not met.

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered in an attempt to establish that the Veteran's stroke residuals are medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a stroke must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for residuals of a stroke (claimed as thrombosis of the brain) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


